                                            Case 5:19-cv-03051-LHK Document 102 Filed 03/16/21 Page 1 of 8




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12        THE BEST LABEL COMPANY, LLC,                     Case No. 19-CV-03051-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                          ORDER DENYING PLAINTIFF’S
                                                                                             MOTION TO SUBSTITUTE
                                  14              v.                                         PLAINTIFF AND FOR LEAVE TO
                                                                                             FILE FIRST AMENDED COMPLAINT
                                  15        CUSTOM LABEL & DECAL, LLC, et al.,
                                  16                     Defendants.

                                  17
                                  18            Before the Court is Plaintiff The Best Label Company, LLC’s (“Plaintiff”) motion to

                                  19   substitute Resource Label Group, LLC (“RLG”) as plaintiff and motion for leave to file a first

                                  20   amended complaint. ECF No. 64-1 (“Mot.”).1 Having considered the parties’ submissions, the

                                  21   relevant law, and the record in this case, the Court DENIES Plaintiff’s motion to substitute

                                  22   plaintiff and for leave to file a first amended complaint.

                                  23   I.       BACKGROUND
                                  24
                                  25   1
                                        Plaintiff’s motion to substitute plaintiff and for leave to file a first amended complaint contains a
                                  26   notice of motion that is contained in a separate document from the points and authorities in
                                       support of the motion. ECF No. 64, at 3. Civil Local Rule 7-2(b) provides that the notice of
                                  27   motion and points and authorities must be contained in one document with the same pagination.
                                                                                           1
                                  28   Case No. 19-CV-03051-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION TO SUBSTITUTE PLAINTIFF AND FOR LEAVE TO FILE FIRST
                                       AMENDED COMPLAINT
                                          Case 5:19-cv-03051-LHK Document 102 Filed 03/16/21 Page 2 of 8




                                          A. Factual Background
                                   1
                                              Plaintiff is a custom label maker. ECF No. 1-1, at 3 (“Compl.”). In November of 2018,
                                   2
                                       Plaintiff acquired Best Label Company, Inc. (“Best Label”). Id. Defendant Daniel Crammer was
                                   3
                                       employed at Best Label prior to the sale, and after the sale Crammer sought employment with
                                   4
                                       Defendant Custom Label & Decal, LLC (“Custom Label”). Plaintiff alleges that before Crammer
                                   5
                                       resigned from Plaintiff and joined Custom Label, Crammer engaged in a number of wrongful acts,
                                   6
                                       including (1) soliciting Best Label employees to leave and join Custom Label; (2) taking
                                   7
                                       confidential company information; and (3) taking a company laptop. Id.
                                   8
                                              Plaintiff alleges that Defendant Scott McKean became an employee of Plaintiff after the
                                   9
                                       acquisition of Best Label, but then left to join Custom Label. Id. at 4 Plaintiff alleges that
                                  10
                                       McKean engaged in a number of wrongful acts after leaving Plaintiff, including making false
                                  11
                                       statements to Plaintiff’s prospective and current customers and attempting to “pass off” Custom
                                  12
Northern District of California




                                       Label as Plaintiff. Id. Plaintiff alleges that Defendant Gareth Cole, another former employee of
 United States District Court




                                  13
                                       Plaintiff, engaged in similar unlawful acts after leaving employment at Plaintiff to work at Custom
                                  14
                                       Label. Id. Plaintiff also alleges that Defendant Travis Gilkey, a former General Manager at Best
                                  15
                                       Label, assisted Crammer, Cole, and McKean in their misconduct. Id. at 5.
                                  16
                                              Finally, Plaintiff alleges that on September 30, 2019, after the commencement of the
                                  17
                                       instant case, Plaintiff merged with RLG, a Delaware limited liability company. Mot. at 2.
                                  18
                                          B. Procedural Background
                                  19
                                              Plaintiff filed a complaint in California Superior Court on May 3, 2019. Compl. at 1.
                                  20
                                       Plaintiff’s complaint alleges claims for (1) misappropriation of trade secrets; (2) breach of the duty
                                  21
                                       of loyalty; (3) defamation and disparagement; (4) common law unfair competition; (5) unlawful
                                  22
                                       interference with prospective economic advantage; (6) statutory unfair competition; (7) claim and
                                  23
                                       delivery; (8) conversion; (9) violation of California Penal Code Section 502; (10) trademark
                                  24
                                       infringement under 15 U.S.C. § 1125(a); and (11) common law trademark infringement. Id. at
                                  25
                                       17–26. On June 3, 2019, Defendants removed the instant case to federal court. Id. On July 2,
                                  26
                                       2019, Defendants Cole, Custom Label, Gilkey, and McKean filed an answer. ECF No. 15. On
                                  27
                                                                                         2
                                  28   Case No. 19-CV-03051-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION TO SUBSTITUTE PLAINTIFF AND FOR LEAVE TO FILE FIRST
                                       AMENDED COMPLAINT
                                          Case 5:19-cv-03051-LHK Document 102 Filed 03/16/21 Page 3 of 8




                                   1   July 15, 2019, Defendant Crammer filed an answer. ECF No. 20.

                                   2          On September 15, 2020, Plaintiff filed the instant motion. ECF No. 64. In connection

                                   3   with the instant motion, Plaintiff filed a request for judicial notice. ECF No. 64-3. On September

                                   4   29, 2020, Defendants Cole, Custom Label, Gilkey, and McKean filed an opposition. ECF No. 65.

                                   5   In connection with their opposition, Defendants filed a request for judicial notice. ECF No. 66.

                                   6   On September 29, 2020, Defendant Crammer filed a joinder in Defendants’ opposition. ECF No.

                                   7   67. On November 5, 2020, Plaintiff filed a reply. ECF No. 68.

                                   8      C. Requests for Judicial Notice
                                   9          In connection with Plaintiff’s motion to substitute plaintiff and for leave to file a first

                                  10   amended complaint, Plaintiff requests judicial notice of two documents: (1) “State of Delaware

                                  11   Certificate of Merger of Domestic Limited Liability Companies”; and (2) “California Certificate

                                  12   of Registration.” ECF No. 64-3, at 4–12 (“RJN”). Defendants do not oppose this request.
Northern District of California
 United States District Court




                                  13          The Court may take judicial notice of matters that are either “generally known within the

                                  14   trial court’s territorial jurisdiction” or “can be accurately and readily determined from sources

                                  15   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Moreover, courts may

                                  16   consider materials referenced in the complaint under the incorporation by reference doctrine, even

                                  17   if plaintiff failed to attach those materials to the complaint. Knievel v. ESPN, 393 F.3d 1068, 1076

                                  18   (9th Cir. 2005). Public records, including judgments and other publicly filed documents, are

                                  19   proper subjects of judicial notice. See, e.g., United States v. Black, 482 F.3d 1035, 1041 (9th Cir.

                                  20   2007). However, to the extent any facts in documents subject to judicial notice are subject to

                                  21   reasonable dispute, the Court will not take judicial notice of those facts. See Lee v. City of Los

                                  22   Angeles, 250 F.3d 668, 689 (9th Cir. 2001), overruled on other grounds by Galbraith v. County of

                                  23   Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                  24          As matters of public record, the Court finds that Plaintiff’s documents are the proper

                                  25   subject of judicial notice. The Court therefore GRANTS Plaintiff’s request for judicial notice.

                                  26          In connection with their opposition to Plaintiff’s motion, Defendants request judicial notice

                                  27
                                                                                          3
                                  28   Case No. 19-CV-03051-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION TO SUBSTITUTE PLAINTIFF AND FOR LEAVE TO FILE FIRST
                                       AMENDED COMPLAINT
                                             Case 5:19-cv-03051-LHK Document 102 Filed 03/16/21 Page 4 of 8




                                   1   of two documents: “Application to Register a Foreign Limited Liability Company”; and

                                   2   “Certificate of Cancellation.” ECF No. 66, at 3–7. Plaintiff does not oppose this request. As

                                   3   matters of public record, the Court finds that these documents are the proper subject of judicial

                                   4   notice. The Court therefore GRANTS Defendants’ request for judicial notice.

                                   5   II.       LEGAL STANDARD
                                   6             Under Rule 25(c), “[i]f an interest is transferred, the action may be continued by or against

                                   7   the original party unless the court, on motion, orders the transferee to be substituted in the action

                                   8   or joined with the original party.” Fed. R. Civ. P. 25(c). “Rule 25(c) is not designed to create new

                                   9   relationships among parties to a suit but is designed to allow the action to continue unabated when

                                  10   an interest in the lawsuit changes hands.” In re Bernal, 207 F.3d 595, 598 (9th Cir. 2000). The

                                  11   decision to allow substitution under Rule 25(c) rests within the discretion of the district court. Id.

                                  12             As a general matter, Federal Rule of Civil Procedure 15(a) provides that leave to amend
Northern District of California
 United States District Court




                                  13   shall be freely given “when justice so requires.” Fed. R. Civ. P. 15(a). The Court considers five

                                  14   factors in assessing a motion for leave to amend: “bad faith, undue delay, prejudice to the

                                  15   opposing party, futility of amendment, and whether the plaintiff has previously amended the

                                  16   complaint.” Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004). However, where a party

                                  17   moves to amend after the Court’s deadline for filing motions or amending the pleadings, Federal

                                  18   Rule of Civil Procedure 16 governs, and the party must show good cause and obtain the judge’s

                                  19   consent to modify the deadlines set by the Court. See Fed. R. Civ. P. 16(b)(4). “The ‘good cause’

                                  20   standard primarily considers the diligence of the party seeking the amendment. Carelessness is

                                  21   not compatible with a finding of diligence and offers no reason to grant relief.” Hannon v. Chater,

                                  22   887 F. Supp. 1303, 1319 (N.D. Cal. 1995) (internal alterations and quotations omitted) (quoting

                                  23   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir. 1992)).

                                  24   III.      DISCUSSION
                                  25          A. Plaintiff has not Established that RLG may be Substituted as Plaintiff

                                  26             Plaintiff moves to substitute RLG as plaintiff under Federal Rule of Civil Procedure 25(c).

                                  27
                                                                                           4
                                  28   Case No. 19-CV-03051-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION TO SUBSTITUTE PLAINTIFF AND FOR LEAVE TO FILE FIRST
                                       AMENDED COMPLAINT
                                          Case 5:19-cv-03051-LHK Document 102 Filed 03/16/21 Page 5 of 8




                                   1   Mot. at 3. Plaintiff first argues that Plaintiff has merged into RLG and Plaintiff’s interest in this

                                   2   litigation has therefore been transferred to RLG. Second, Plaintiff argues that substituting RLG

                                   3   for Plaintiff would facilitate litigation because Defendants are attempting to block discovery by

                                   4   arguing that Plaintiff is not entitled to conduct discovery past the date it merged into RLG. Mot.

                                   5   at 4. Defendants argue that Plaintiff has produced insufficient evidence that a merger took place

                                   6   between Plaintiff and RLG, and therefore the motion for substitution should be denied. Opp. at

                                   7   12.

                                   8           Rule 25(c) provides that “[i]f an interest is transferred, the action may be continued by or

                                   9   against the original party unless the court, on motion, orders the transferee to be substituted in the

                                  10   action or joined with the original party.” Fed. R. Civ. P. 25(c). “Rule 25(c) is not designed to

                                  11   create new relationships among parties to a suit but is designed to allow the action to continue

                                  12   unabated when an interest in the lawsuit changes hands.” In re Bernal, 207 F.3d at 598. Thus,
Northern District of California
 United States District Court




                                  13   whether the Court should exercise its discretion and allow a substitution turns on whether the

                                  14   substitution will facilitate the case. Id.

                                  15           Defendants argue that Plaintiff has presented insufficient evidence that there has been a

                                  16   “transfer of interest” subject to Rule 25(c). Under Rule 25(c), a “transfer of interest” “require[s]

                                  17   that the assets as well as liabilities be transferred.” Bullets2Bandges, LLC v. Caliber Corporation,

                                  18   2019 WL 5684400, at *3 (S.D. Cal. Nov. 1, 2019). Defendants argue that Plaintiff has refused to

                                  19   produce the “Merger Agreement” for the alleged merger between Plaintiff and RLG, and therefore

                                  20   Plaintiff has failed to provide evidence establishing that a statutorily defined merger has occurred.

                                  21   Moreover, Defendants argue that Plaintiff has provided insufficient evidence that Plaintiff

                                  22   transferred its interest in this lawsuit to RLG. In response, Plaintiff argues that it has provided (1)

                                  23   a “Certificate of Merger” between the companies, filed in Delaware; (2) a “Fictitious Business

                                  24   Name Records listing Best Label Company as a fictitious business name filed by RLG”; (3) a

                                  25   “Certificate of Cancellation” for Plaintiff; and (4) the registration of RLG to do business in

                                  26   California. Reply at 5. Plaintiff argues that these documents demonstrate that Plaintiff and RLG

                                  27
                                                                                          5
                                  28   Case No. 19-CV-03051-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION TO SUBSTITUTE PLAINTIFF AND FOR LEAVE TO FILE FIRST
                                       AMENDED COMPLAINT
                                          Case 5:19-cv-03051-LHK Document 102 Filed 03/16/21 Page 6 of 8




                                   1   merged, and that under California and Delaware law Plaintiff’s interest transferred automatically

                                   2   to RLG.

                                   3             However, Plaintiff has not produced a single case to support Plaintiff’s contention that

                                   4   these documents, absent an Asset Purchase Agreement or other source of information regarding

                                   5   the terms of the merger, are sufficient to demonstrate that there was a “transfer of interest”

                                   6   between Plaintiff and RLG pursuant to Rule 25(c). The sole case that Plaintiff cites states that

                                   7   “[c]ertified copies of the documents of merger and filing were introduced as an exhibit” in order to

                                   8   demonstrate that a third-party “succeeded to all the rights, assets and liabilities” of the plaintiff.

                                   9   Feener Business Schools, Inc. v. Speedwriting Pub. Co., 249 F.2d 609, 611 (1st Cir. 1957). In the

                                  10   instant case, Plaintiff has not produced the “documents of merger.” Indeed, when other courts

                                  11   have faced the same issue, they have examined the Asset Purchase Agreement or Merger

                                  12   Agreement to determine whether there was a “transfer of interest.” See Bullets2Bandages, LLC,
Northern District of California
 United States District Court




                                  13   2019 WL 5684400, at *3 (examining the Asset Purchase Agreement to determine whether a third-

                                  14   party accepted Plaintiff’s liabilities); Munoz v. PHH Mortgage Corporation, 2020 WL 1547441, at

                                  15   *5–6 (E.D. Cal. Apr. 1, 2020) (examining a Merger Agreement to determine whether there was a

                                  16   statutorily defined merger and interest was transferred).

                                  17             Without an Asset Purchase Agreement or a single case to support the contention that a

                                  18   “Certificate of Merger” is sufficient to demonstrate that a transfer of interest took place between

                                  19   Plaintiff and RLG, Plaintiff has failed to establish that RLG may be substituted for Plaintiff under

                                  20   Rule 25(c). Accordingly, the Court denies Plaintiff’s motion to substitute RLG as plaintiff in this

                                  21   action.

                                  22       B. Plaintiff Has Not Shown “Good Cause” to Modify the Court’s Schedule
                                  23             Plaintiff also seeks leave to amend its complaint in order to add a claim for relief under the

                                  24   Defend Trade Secrets Act, 18 U.S.C. § 1836 (“DTSA”). Mot. at 6. Defendants oppose this

                                  25   request on the grounds that it is (1) untimely; (2) Plaintiff has failed to show good cause; and (3) it

                                  26   would prejudice Defendants. Opp. at 11–12.

                                  27
                                                                                           6
                                  28   Case No. 19-CV-03051-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION TO SUBSTITUTE PLAINTIFF AND FOR LEAVE TO FILE FIRST
                                       AMENDED COMPLAINT
                                         Case 5:19-cv-03051-LHK Document 102 Filed 03/16/21 Page 7 of 8




                                   1          Pursuant to Rule 15 of the Federal Rules of Civil Procedure, a party may amend its

                                   2   pleading once as a matter of course, either twenty-one days after serving the pleading or within

                                   3   twenty-one days after service of a responsive pleading or a motion under 12(b), (e), or (f),

                                   4   whichever is earlier. Fed. R. Civ. P. 15(a)(1). Otherwise, a party may only amend its complaint

                                   5   with the opposing party’s permission or with leave from the court. Fed. R. Civ. P. 15(a)(2). Rule

                                   6   15(a)(2) provides that leave to amend should be freely given “when justice so requires.” Fed. R.

                                   7   Civ. P. 15(a)(2). In general, the Court considers five factors in assessing a motion for leave to

                                   8   amend: “bad faith, undue delay, prejudice to the opposing party, futility of amendment, and

                                   9   whether the [party] has previously amended the [pleading].” Johnson v. Buckley, 356 F.3d 1067,

                                  10   1077 (9th Cir. 2004).

                                  11          However, where a party seeks leave to amend a pleading after the Court’s deadline for

                                  12   amending pleadings has passed, Rule 16 of the Federal Rules of Civil Procedure governs. See
Northern District of California
 United States District Court




                                  13   Fed. R. Civ. P. 16. Under Rule 16, the party must show good cause and obtain the judge’s consent

                                  14   in order to modify the deadlines set by the Court. Fed. R. Civ. P. 16(b)(4). “The ‘good cause’

                                  15   standard primarily considers the diligence of the party seeking the amendment.” Hannon, 887 F.

                                  16   Supp. at 1319 (internal citation and quotations omitted); see also Green v. Bimbo Bakeries USA,

                                  17   2014 WL 12641598, at *2 (N.D. Cal. July 7, 2014) (same). Moreover, “[c]arelessness is not

                                  18   compatible with a finding of diligence and offers no reason to grant relief.” Id.

                                  19          Here, the Court’s deadline to amend pleadings or add parties was April 24, 2020. ECF No.

                                  20   45. Plaintiff did not file the instant motion until October 15, 2020. Mot. at 1. Rule 16(b)(4)

                                  21   therefore governs, and Plaintiff must show “good cause” for the requested amendment. Id.

                                  22          Plaintiff argues that leave to amend should be granted because (1) “two of [Plaintiff’s]

                                  23   counsel were on an extended leave of absence”; (2) “[Plaintiff] was focused on responding to

                                  24   Defendants’ discovery, scheduling and attending mediation, entering into a protective order, and

                                  25   embattled in numerous discovery disputes”; and (3) Plaintiff “considered adding the DTSA claim

                                  26   earlier, but did not want to burden the Court with its request.” Reply at 8. These arguments only

                                  27
                                                                                         7
                                  28   Case No. 19-CV-03051-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION TO SUBSTITUTE PLAINTIFF AND FOR LEAVE TO FILE FIRST
                                       AMENDED COMPLAINT
                                          Case 5:19-cv-03051-LHK Document 102 Filed 03/16/21 Page 8 of 8




                                   1   demonstrate that Plaintiff lacked diligence in seeking leave to amend the complaint and was

                                   2   careless in not seeking an amendment earlier. Hannon, 887 F. Supp. at 1319 (“The ‘good cause’

                                   3   standard primarily considers the diligence of the party seeking the amendment.”). Moreover, the

                                   4   Court notes that between the April 24, 2020 deadline to amend pleadings or add parties and the

                                   5   date Plaintiff filed the instant motion, Plaintiff’s counsel signed multiple filings in this case. See,

                                   6   e.g., ECF No. 56; ECF No. 59; ECF No. 61. Plaintiff’s argument that Plaintiff’s counsel were on

                                   7   leaves of absence therefore lacks merit.

                                   8          Accordingly, Plaintiff’s motion for leave to amend the complaint in order to add a claim

                                   9   for relief under the DTSA is denied.

                                  10   IV.    CONCLUSION
                                  11          For the foregoing reasons, the Court DENIES Plaintiff’s motion to substitute plaintiff and

                                  12   for leave to file a first amended complaint.
Northern District of California
 United States District Court




                                  13
                                  14   IT IS SO ORDERED.

                                  15
                                  16   Dated: March 16, 2021

                                  17                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  18                                                     United States District Judge
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                          8
                                  28   Case No. 19-CV-03051-LHK
                                       ORDER DENYING PLAINTIFF’S MOTION TO SUBSTITUTE PLAINTIFF AND FOR LEAVE TO FILE FIRST
                                       AMENDED COMPLAINT
